Citation Nr: 1521349	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Timeliness of Notice of Disagreement (NOD) of a September 2010 decision by a Department of Veterans Affairs (VA) regional office (RO).


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Appellant's deceased spouse has unverified active duty service from December 1941 to December 1945.  The Appellant's spouse died in October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The January 2013 decision letter informed the Appellant that her claim for DIC, death pension, accrued benefits, and POW status for her deceased spouse remained denied because she did not submit a timely NOD in response to the decision by letter dated September 13, 2010, that denied those benefits.

The issue of reopening the claim of entitlement to DIC, death pension, accrued benefits, and POW status has been raised by the record (in the Appellant's November 2012 statement) but has not been adjudicated in a rating decision by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A decision by letter dated September 13, 2010, denied the Appellant's claim of entitlement to DIC, death pension, accrued benefits, and POW status based on the military service of her deceased spouse. 

2.  In an August 2012 statement, which was received by VA in September 2012, the Appellant expressed disagreement with the decision by letter dated September 13, 2010; the NOD was not timely.

CONCLUSION OF LAW

The criteria for a timely appeal of the RO rating decision dated September 13, 2010, are not met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

For reasons discussed in greater detail below, the Appellant has not submitted a timely NOD with respect to the RO's adverse determination regarding the issue of entitlement to DIC, death pension, accrued benefits, and POW status.  There is no dispute as to the basic facts in this claim.  The application of the law to the undisputed facts is dispositive of the claim, and thus, there is no necessity to discuss VA's duties to notify and assist.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


II. Analysis

The Appellant filed a claim for DIC, death pension, accrued benefits, and POW status based on the alleged military service of her deceased spouse in August 2010, which, as noted above, the RO denied in the decision by letter dated September 13, 2010.  In a decision by letter dated January 3, 2013, the RO notified the Appellant that a November 2012 NOD that she submitted was not timely filed.  This appeal followed.

38 U.S.C.A. § 7105(a) provides that appellate review will be initiated by an NOD and completed by a substantive appeal after an SOC is furnished as prescribed in this section.  Each appellant will be accorded hearing and representation rights pursuant to the provisions of this chapter and regulations of the Secretary.

38 U.S.C.A. § 7105(b)(1) provides that except in the case of simultaneously contested claims, an NOD shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed.  An NOD postmarked before the expiration of the one-year period will be accepted as timely filed.

38 U.S.C.A. § 7105(b)(2) provides that NODs, and appeals, must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim.

38 U.S.C.A. § 7105(c) provides that if no NOD is filed in accordance with this chapter within the prescribed period, the action or determination shall become final, and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.

The Federal Circuit has issued an opinion upholding 38 C.F.R. § 20.201, the VA regulation that defines what constitutes a proper NOD.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The regulation requires that an NOD express disagreement with a determination by the RO and a desire to contest the result.  An NOD or an appeal may be filed by a claimant or his representative.  38 C.F.R. § 20.301.

The Appellant does not contend, and the record does not reflect, that she submitted any document that could be construed as a NOD within the filing period.  Instead, the Appellant asserted, in her August 2012 statement, that she was unable to comply with submitting a timely NOD because of "not feeling well."  Additionally, the Appellant submitted an October 2013 statement apologizing "for not immediately furnish[ing] the NOD on or before [the] September 13, 2011 deadline, because of searching [for] and locating" her spouse's military records.  Thus, the pertinent facts are not in dispute.

Although the RO apparently identified a November 2012 statement from the Appellant as a NOD, the Board notes that the Appellant also submitted an August 2012 statement (received by VA in September 2012) expressing disagreement with the September 2010 determination.  As such, the Board finds both statements could be construed as a NOD.  Nonetheless, neither statement was timely filed as both were received by VA well after the one-year period following issuance of the September 2010 rating decision in question.  See 38 C.F.R. § 20.302.



Accordingly, the Board cannot consider the Appellant's NOD submitted in response to the September 2010 RO action to be timely filed.  Therefore, the September 2010 decision is not in appellate status, and the appeal must be denied as a matter of law.


ORDER

A notice of disagreement with the September 13, 2010 RO rating decision was not timely filed, and the appeal is denied as a matter of law.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


